a

oO CO nN DW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
ay
25
26

Hon. Richard A. Jones

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA,
No. CR15-53RAJ
Plaintiff,
ORDER DENYING
Vv. DEFENDANT’S MOTION
FOR EARLY TERMINATION
RELONNA DOLLINN WARD, OF SUPERVISED RELEASE
Defendant.

 

 

 

 

THIS MATTER comes before the Court upon Defendant Relonna Ward’s
Motion for Early Termination of Supervised Release. Having considered the
motion, the Government’s opposition, and the files and pleadings herein,

IT IS ORDERED that Defendant Relonna Ward’s Motion for Early
Termination of Supervised Release (Dkt. #403) is DENIED.

DATED this ahe day of May, 2019.

 

HON. RICHARD A. JONE
United States District Judge

ORDER DENYING MOTION FOR EARLY
TERMINATION OF SUPERVISED RELEASE - 1

 
